Citation Nr: 1501594	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-08 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to payment of Post-9/11 educational benefits (Chapter 33) for distance learning pursued at a foreign educational institution for the period from October 4, 2010 through September 30, 2012.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to September 1993 and from April 1998 to February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran's education folder was subsequently forwarded to the RO in Wichita, Kansas so that a videoconference hearing could be scheduled.

In September 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the Veteran submitted additional information with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

For the period from October 4, 2010 through September 30, 2012, the Veteran was enrolled in a nonaccredited graduate program at a foreign educational institution; all credit hours were taken by distance learning.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 38 U.S.C.A. Chapter 33 for the period from October 4, 2010 through September 30, 2012 have not been met.  38 U.S.C.A. §§ 3002, 3301, 3313, 3483, 3672, 3675, 3676 (West 2014); 38 C.F.R. §§ 21.4254, 21.4260, 21.4267 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032 (2014).  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510 (2014).  

In the present case, the Board acknowledges that a VCAA letter was not sent to the Veteran.  Nonetheless, he was sufficiently advised in the February 2012 statement of the case as to why he was not entitled to the requested benefits under Chapter 33.  He presented argument on his behalf in various statements and further provided testimony at a videoconference hearing.  The undersigned's actions at the hearing supplemented the VCAA and complied with any hearing-related duties.  See 38 C.F.R. § 3.103 (2014).  

Further, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In fact, the applicable notification and assistance procedures for educational assistance claims emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  See 38 C.F.R. §§ 21.1031(b), 21.1032(d) (2014).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Analysis

In August 2010, VA advised the Veteran that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  In February 2011, VA Form 22-1999, VA Enrollment Certification, was received from De Montfort University in the United Kingdom.  The form showed that the Veteran was matriculated at the facility and was pursuing a graduate or advanced professional degree.  He was enrolled in a Master of Arts program for the period from October 4, 2010 to September 30, 2012.  All credit hours were taken by distance learning.  

In March 2011, VA denied the claim for education benefits because independent or distance learning was not approved for GI Bill payment at foreign schools.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran submitted numerous arguments in support of his appeal.  Essentially, he argues that he was informed the course was approved and he made every effort to ensure his education benefits would cover the cost before he took the program.  He further argues that the statute does not prohibit payment for distance learning at foreign institutions and if the regulations prohibit payment, they were not properly promulgated or advertised.  

Regardless, the appellant argues that based on equity, VA should allow him to use his Chapter 33 benefits to pay for the program.  He submitted copies of correspondence between VA, the University, and himself, which suggest that the course of study had been approved and that VA was aware he would be taking the program through distance learning and not attending in person.  

Payments of educational assistance under the Post-9/11 GI Bill are based on pursuit of an approved program of education.  38 U.S.C.A § 3313.  VA will approve a program of education under 38 U.S.C.A. Chapter 33 if the program meets the definition of a program of education under 38 U.S.C.A. § 3002.  See 38 U.S.C.A §§ 3301, 3313(b).  Section 3002, in turn, relies on the definition provided under 38 U.S.C.A § 3452(b), which describes a "program of education" as any curriculum or combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill the requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  

With respect to education pursued outside of the United States, an eligible Veteran may not enroll in a course offered by a foreign educational institution unless the institution is an approved institution of higher learning and the course is approved by the Secretary.  38 U.S.C.A § 3476; see also 38 C.F.R. § 21.4260 (Courses in Foreign Countries).  

More specifically, a Veteran who is eligible for educational assistance benefits shall receive such benefits while enrolled in a course of education offered by an educational institution only if such course is approved in accordance with the provisions of 38 U.S.C.A. Chapter 36.  See 38 U.S.C.A. § 3483.  Under 38 U.S.C.A. § 3672(b)(2)(A), an accredited standard college degree program at a public or not-for-profit proprietary educational institution that is accredited by an agency or association recognized for that purpose by the Secretary of Education is deemed approved.  The Secretary or a state approving agency may approve accredited programs offered by proprietary for-profit educational institutions when such courses have been accredited by a nationally recognized accrediting agency or association.  38 U.S.C.A. § 3675.  A nonaccredited course of education - whether offered by a public or private, profit or nonprofit educational institution - which has not been approved by the Secretary or a state approving agency under section 3675, may be approved if certain conditions are met.  38 U.S.C.A. § 3676.  However, a nonaccredited course of education shall not be approved if it is to be pursued in whole or in part by independent study.  38 U.S.C.A. § 3676(e); see 38 C.F.R. § 21.4254 (Nonaccredited Courses).  

VA regulations distinguish between courses of independent study and undergraduate or graduate resident training.  Pertinent to this appeal, independent study is defined as a prescribed program of study with provision for interaction between the student and the faculty of the educational institution where the interaction may be personally or through the use of communications technology, including mail, telephone, videoconferencing, computer technology (to include electronic mail), and other electronic means; is offered without any regularly scheduled, conventional classroom or laboratory sessions; and is not a course listed in paragraph (c), (d), or (e) of this section.  See 38 C.F.R. § 21.4267.

E-mail correspondence contained in the education folder show that on August 6, 2010, VA advised the university that the program in question was approved August 4, 2010 and that a letter and information regarding the approval was forwarded that day.  On August 6, 2010, the university notified the Veteran that the program was approved.  

The claims folder also contains a letter dated "August 45, 2010" from VA to the certifying official at the university.  This letter advises that the program was approved for in-residence training only and that due to changes in the law governing VA education benefits for students at foreign schools, they could not pay benefits for distance learning or independent study courses.  The Veteran argues that the school did not receive this letter and that it contains irregularities (i.e., the date).  The certifying official at the school also indicated that the letter was not received and that they were under the impression that VA would pay for the program.  See email from E. Manning dated June 16, 2011.  

The Board acknowledges the arguments set forth by the Veteran and what seems to be misleading information.  Regardless, when considering the evidence of record and the relevant laws and regulations, the Board must regrettably conclude that the Veteran is not entitled to Chapter 33 benefits for the program that he attended at a foreign school via distance learning from October 2010 through September 2012.   

That is, the record does not demonstrate that the Veteran enrolled in a standard degree program that was accredited by an agency or association recognized for that purpose by the Secretary of Education.  Despite the lack of accreditation, VA approved the nonaccredited course of education that the Veteran enrolled in.  The approval, however, was only for in-residence programs.  The Veteran attended the progam by distance learning which is categorized as independent study under 38 C.F.R. § 21.4267.  A nonaccredited course of education cannot be approved if it is pursued, in whole or in part, by independent study.  38 U.S.C.A. § 3676(e).  Consequently, the Veteran is not entitled to educational assistance for the courses of distance learning. 

The Board empathizes with the Veteran's arguments.  Although the RO sent a letter to the university concerning the parameters of educational assistance with respect to distance learning they apparently did not receive this notice, but see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."), and no such notice was sent to the Veteran.  It seems clear that if the Veteran had received this notice, it would have had a material impact on his decision to enroll in distance learning courses.

Unfortunately the Board is without legal authority to grant the educational benefits sought.  The Board is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2014).  The law is very specific as to the criteria governing when payment of Post-9/11 education benefits for distance learning pursued at a foreign educational institution may be approved.  Perhaps the law should be changed to allow all veterans to pursue educational benefits in foreign institutions in a manner similar to the pursuit of distance learning at educational institutions physically located in the United States.  "The fact that Congress might have acted with greater clarity or foresight does not (however) give (the Board) carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).

The law does provide for equitable relief when there has been administrative error.  38 U.S.C.A. § 503 (West 2014).  Significantly, however, if the Veteran wishes to petition for equitable relief, he must file such a petition with the Secretary given that the authority to award equitable relief under that statute is committed to the sole discretion of the Secretary.  The Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In summary, the Board does not dispute that the Veteran is entitled to Chapter 33 education benefits.  Under applicable law, however, these benefits cannot be used to pay for a nonaccredited program at a foreign educational institution taken via distance learning.  Therefore, the Veteran's request for educational benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of Post-9/11 educational benefits (Chapter 33) for distance learning pursued at a foreign educational institution for the period from October 4, 2010 to September 30, 2012 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


